Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.l Pagelof 18

Arrcst on Out-of-District OH`ense

 

  
  

r"

s , "‘
ii

r_._.,,.._._.._.._.‘.___..._.__.,.“ __n_._.__..

 

UNITED sTA TES DISTRICT Col,"!aar 2 m

SOUTHERN DISTRICT OF CALIFOF

.NJIJAY&;& m
ev

 

 

c:“i:ls':“;`§" f“"m:‘" m comer
l <_)r#c;m_u--oel\¢:,@\
l__>:_z_vurv

   

 

 

ARREST ON OUT-OF-DISTRICT OFFENSE

cAsEi.yy$§A;LED;.-REHQB!§§HloF coum

l%ldl§i@?

Case Number:

The person charged as Akrurn Alrahib now appears before this United States District Court for an initial

appearance as a result of the following charges having been filed in the United States District Court for

the Southem District of Florida with conspiracy, in violation of Title 18, USC, Section 371; conspiracy,
in violation of Title 18, USC, Section 1349; wire fraud, in violation of Title 18, USC, Section 1343; and

excise tax evasion, in violation of Title 26, USC, Section 5762(a)(3).

The charging documents and the warrant of the arrest of the defendant which Was issued by the

above United States District Court are attached hereto.

l hereby swear under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

DATED: April, 12, 2019

Reviewed and Appro ed'
ill 'Z,O[Q_

 

il:,wwll\lil Q

Avssistant United Stdtes Attorney

Special Agent David Chell

lnternal Revenue Service-Criminal Investigation

 

 

.-¢->
__,_,_.-

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.Z Parge?r)i~r€~__~_-

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

United States of America

 

v. )
Al<rum Airahib, § ease NO_
)
) 19-20165-CR-MORENO[LOU|S
Dejéndant
ARREST wARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arresied) Akrum Alrahib =
who is accused of an offense or violation based on the following document filed with the court:

il Indionnent Cl Superseding Indictment l:l Information Cl Superseding information Cl Complaint
El Probation Violation Petition Cl Supervised Release Violation Petition l:lViolation Notice El Order of the Court

This oli'ense is briefly described as follows:
Conspiracy, in violation of Title 18, United States Code, Section 371; Conspiracy, in violation of Title 18, Uniled States
Code.' Seciion 1349; wire fraud,' in violation of Titie 18, United Slates Code, Seciion 1343; excise tax evasion. in violation
of Tit|e 26, United States Code. Section 5?62(3)(3).

 

Canified to de a true and
correct copy 01 the document an life
Angeia E, Noble. C|erk.
U.S. Dlsiricl Coun
Scuihem Dlolrlcl ol Florida

' ay Yesem`a Rodriguez v/T/`
D k
Date: 5126'1\¢3 mce_Ma£ 2_2._2_&a l§[.er

City and state: Miami. Florida Angela E. Noble. C|erk of Court

Printed name and rifle

 

 

 

 

Issm`ng Q;j`cer 's signature

 

 

Return

This warrant was received on (dare) ‘/f / [Q j , and the person was arrested on (dare) 2 Z//[ 2 f

at (c:'ty and state)

uaw ‘/[U/[Li '§/M

15 resting qf}'z`cer '.r signature

/>/Wd diana §'wwc nwa

Printed name and title

 

 

 

 

 

 

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.S PageSoi 18

 

 

FlLED BY D.C.
MAR 2 8 2019
UNITED sTA'rEs DISTRICT COURT gL'§‘§§L@SE_-D'jg§§t
soUTHERN DISTRICT or FLORIDA S'D- OFFLA- -MiAMi

 

 

19-20165-CR-MORENOILOUlS

CASE No.
18 U.s.c. § 371
18 U.s.c. § 1349
18 U.s.c. § 1343
26 U.s.c. § svéz(a)(s)
18 U.s.C. § 981(3)(1)(€)
26 U.s.c. § sves(d)

 

UNITED STATES OF AMERICA

VS.

 

AKRUM ALRAHIB,
Defendant.
l
INDICTMENT
The Grand Jury charges that:
GENERAL ALLEGATIONS

At all times relevant to this Indictrnent:
Federal Tobacco Excise Tax
1. The Alcohol and Tobacco Tax and Trade Bureau (“TTB”) administered and
enforced Federal statutes and '["l`B regulations pertaining to, in part, tobacco products imported

into the United States from a foreign country.

2. Tobacco products included “cigars,” which Were defined as “any roll of tobacco
wrapped in leaf tobacco or in any substance containing tobacco.” 26 U.S.C. § 5702(a) and (c).

“Large cigars” were cigars weighing more than three pounds per one thousand cigars. 26 U.S.C.

§ 5701(a)(2).

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.4 Page40i 18

3. A person or entity who imported tobacco products into the United States was
required to pay excise tax (“Federal Tobac`co Excise Tax”) to the United States government 26
U.S.C. § 5703(a)(1).

4. Federal Tobacco Excise Tax on imported large cigars was determined at the time
the cigars were removed by the importer, or its designee, from the custody of United States
Customs and Border Protection (“CBP”) and entered domestic commerce 26 U.S.C. § 5703(b)(l ).

1

5. The importer, or its designee, was required to pay Federal Tobacco Excise Tax
directly to CBP on or about the date on which the large cigars were released from CBP’s custody.
27 C.F.R. § 41.41.

6. Tobacco importers often designated customs brokers to facilitate the importation of
tobacco products into the United States. A customs broker was a person who was licensed to
transact customs business, including, in part, the payment of duties, taxes, or other charges
assessed or collected by CBP on merchandise by reason of its importation, on behalf of others. 19
c.F.R § 111.1.

7. Federal Tobacco Excise Tax properly due and owing on imported large cigars was
calculated based on a statutorily mandated percentage of the price for which the cigars were to be
sold by the importer (the “first sale price”). 26 U.S.C. § 5701(a)(2); 27 C.F.R. § 41 .39.

8. The Federal Tobacco Excise Tax rate for large cigars was 52.75 percent ofthe first
sale price, but not more than 40.26 cents per cigar. 26 U.S.C. § 570'1(a)(2).

9. Importers typically charged their customers (a) the price of the tobacco products;
(b) any markup charged by the importer; and (c) the importer’s costs and fees, including the

amount of Fecleral Tobacco Excise paid by the importer.

[~.)

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.B PageBoi 18

10. Proper and truthful recordkeeping and documentation as mandated by F ederal law
and regulations was essential to enable CBP to perform its function with respect to collecting
Federal Tobacco Excise Tax properly due and owing.

Trendsettah lJSA, Inc.

11. Trendsettah USA, Inc. (“TRENDSETTAI-I”) was a California corporation
authorized to transact business in Florida.

12. Defendarrt AKRUM ALRAHIB was a resident of the State of California.
ALRAHIB was the President of TRENDSETTAH and several related entities, which conducted
business in Florida, Califomia, the Dominican Republic, and elsewhere.

13. TRENDSETTAH sold various tobacco products and marijuana paraphernalia,
including large cigars and “blunt wraps,” which were imported from the Dominican Republic.

14. TRENDSETTAH opened and maintained bank accounts at U.S. Bank and J.P.
Morgan Chase in the State of California.

Havana 59’ Cigar Cornpany

15. Havana 5 9’ Cigar Company (“HAVANA 59”) was a Florida corporation
incorporated on or about June 10, 2005.

16. Gitano Pierre Bryant, Jr., a/k/a “Tony Bryant,” was President of HAVANA 59.

17. In or around Septernber 2008, 'I'TB issued a Tobacco Importer Pennit to HAVANA
59.

18. According to the Tobacco Irnporter Perrnit application submitted to TTB, Gitano

Pierre Bryant, Jr., owned 100 percent of the shares of HAVANA 59.

 

 

 

Case 3:19-mj-01502-BLI\/| Document 1 Filed 04/12/19 Page|D.€ l Page 6 oi 18

19. Beginning in or around April 2013, Gitano Pierre Bryant, Jr., began importing
tobacco products, including large cigars, on behalf of AKRUM ALRAHIB and
TRENDSETTAH.

20. HAVANA 59 opened and maintained bank accounts at SunTrust Bank in the State

of Florida.
COUNT 1
Conspiracy
(18 U.S.C. § 371)
l. The General Allegations section of this Indictment is realleged and incorporated by
reference as though fully set forth herein.
2. From in or around April 2013, through in or around December 2014, in Mianri-

Dade County, in the Southern District of Florida, and elsewhere, the defendant,
AKRUM ALRAHIB,
did willlirlly, that is, with the intent to further the objects of the conspiracy, and knowingly,
combine, conspire, confederate, and agree with Gitano Pierre Bryant, Jr., and other persons known
and unknown to the Grand Jury:
(a) to defraud the United States by impairing, impeding, obstructing, and defeating

through deceitful and dishonest means, the lawful government functions of Custorns and Border

Protection, an agency of the United States Department of Homeland Security, in its assessment

and collection of Federal Tobacco Excise Tax, and to commit certain offenses against the United
States, that is:

(b) to violate Title 26, United States Code, Section 5762(a)(3), by knowingly and
willfully attempting to evade and defeat the excise tax properly due and owing on imported large

cigars.

.‘d

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.? Page?oi 18

PURPOSE OF THE CONSPIRACY

3. It was a purpose of the conspiracy for the defendant and his co-conspirators to
unlawfully enrich themselves by defrauding the United States and avoiding their lawful obligation
to pay Federal Tobacco Excise Tax properly due and owing on large cigars imported into South
Florida by making materially false and fraudulent representations, and by the concealment of
material facts, conceming, among other things, the price the defendant paid for large cigars.

MANNER AND MEANS

The manner and means by which the defendant and his co-conspirators sought to
accomplish the purpose of the conspiracy included, among other things, the following:

4. ln or around April 2013, AKRUM ALRAHIB partnered with Gitano Pierre
Bryant, Jr., a TTB -permitted tobacco importer, to import large cigars from the Dominican Republic
into Miami, Florida. Bryant agreed to import the cigars through Bryant’s South Florida company,
HAVANA 59.

5. ln order to lower their costs, AKRUM ALRAHIB and Gitano Pierre Bryant, .ir.,
agreed that Bryant would underreport the F ederal Tobacco Excise 'l`ax due and owing on imported
large cigars by concealing the actual first sale price, that is, the price ALRAHIB actually paid for
the cigars.

6. In order to hide the actual first sale price, Gitano Pierre Bryant, -.`lr., and AKRUM
ALRAHIB created and caused to be created false invoices. The false invoices made it appear that
ALRAHIB was purchasing cigars from Bryant at a price between approximately $0.021 and
$0.025 per cigar-~the first sale price on which basis the Federal Tobacco Excise Tax would be

calculated

 

Lfl

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.S PageSof 18

?. To facilitate the importation of large cigars, Gitano Pierre Bryant, Jr., contracted
with a licensed customs broker to oversee the entry into the United States of large cigars imported
by HAVANA 59. The licensed customs broker calculated and paid the F ederal Tobacco Excise
Tax due and owing on imported large cigars based on information supplied by Gitano Pierre
Bryant, Jr.

8. Gitano Pierre Bryant, Jr., provided to the licensed customs broker the falsified
invoices knowing that the false first sale prices thereon would be used by the licensed customs
broker to calculate and report to CBP the Federal Tobacco Excise Tax due and owing on the
imported cigars. In this manner, Gitano Pierre Bryant, Jr., consistently evaded the Federal Tobacco
Excise Tax properly due and owing on large cigars that Bryant imported into the United States on
behalf of AKRUM ALRAHIB.

9. In reality, AKRUM ALRAHIB did not purchase large cigars from Gitano Pierre
Bryant, Jr., as reflected on the false invoices. Instead, ALRAHIB purchased the large cigars
directly from the Dominican Republic-based manufacturer, at a price of between approximately
$0.04 and $0.07 per cigar. ALRAHIB paid for the large cigars through bank wires and money
orders, which ALRAHIB sent and caused to be sent to the Dominican Republic-based
manufacturer. In total, ALRAHIB caused approximately $9,914,921 to be sent to the Dominican
Republic-based manufacturer.

lO. By secretly purchasing the cigars directly from the Dominican Republic-based
manufacturer, AKRUM ALRAHIB ensured that the actual first sale price he paid for the cigars

imported from the Dominican Republic was concealed from CBP.

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.Q Pagerf 18

ll The concealment of the actual first sale price paid by AKRUM ALRAHIB
significantly reduced the amount of F ederal Tobacco Excise Tax paid by Gitano Pierre Bryant, Jr.,
who, as the importer, was responsible for paying Federal Tobacco Excise Tax.

12. In exchange for AKRUM ALRAHIB’s participation in the evasion scheme,
Gitano Pierre Bryant, Jr., agreed to pay or “kick back” to ALRAHIB a portion of the money
Bryant saved by evading Federal Tobacco Excise Tax.

13. Gitano Pierre Bryant, Jr., paid such kickbacks to AKRUM ALRAI-IIB by (a)
purchasing and sending cigar-making machinery to ALRAHIB, and (b) paying ALRAHIB’s
Miami-based employees The approximate dollar-value of these kickbacks was $701,669.

l ovERT Ac'rs

In furtherance of the conspiracy, and to accomplish its objects and purpose, the defendant
and his co-conspirators committed and caused to be committed, in the Southern District of Florida,
and elsewhere, at least one of the following overt acts, among others:

l. On or about March 13, 2014, Gitano Pierre Bryant, Jr., presented a false invoice to
a licensed customs broker, Which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Number BVX03060472.

2. On or about March l3, 2014, AKRUM ALRAHIB caused a payment of $200,000
to be wire transferred to a cigar manufacturer located in the Dominican Republic.

3. On or about March 13, 2014, Gitano Pierre Bryant, Ir., presented a false invoice to
a licensed customs broker, which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Nurnber BVX03060464.

4. On or about March 14, 2014, AKRUM ALRAHIB caused a payment of $200,000

to be wire transferred to a cigar manufacturer located in the Dominican Republic.

'-.l

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.lO Page 10 of 18

5. On or about March 14, 2014, Gitano Pierre Bryant, Jr., imported into the United
States a shipment of large cigars assigned CBP Entry Number BVX03060472.

6. On or about March 14, 2014, Gitano Pierre Bryant, Jr., imported into the United
States a shipment of large cigars assigned CBP Entry Number BVX03060464.

7. On or about March 20, 2014, AKRUM ALRAHIB caused a payment of $200,000
to be Wire transferred to a cigar manufacturer located in the Dominican Republic.

8. On or about March 20, 2014, Gitano Pierre Bryant, Jr., presented a false invoice to
a licensed customs broker, which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Number BVX03060795.

9. On or about March 21, 2014, Gitano Pierre Bryant, Jr., imported into the United
States a shipment of large cigars assigned CBP Entry Number BVX03060795.

lO. On or about March 26, 2014, Gitano Pierre Bryant, Jr., presented a false invoice to
a licensed customs broker, which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Number BVX03061041.

ll. On or about March 28, 2014, Gitano Pierre Bryant, Jr., imported into the United
States a shipment of large cigars assigned CBP Entry Number BVX03061041.

12. On or about March 31, 2014, AKRUM ALRAHIB caused a payment of $l 00,000
-to be wire transferred to a cigar manufacturer located in the Dominican Republic.

13. On or about April 4, 2014, Gitano Pierre Bryant, Jr., presented a false invoice to a
licensed customs broker, which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Number BVX03061330.

14. On or about April 4, 2014, Gitano Pierre Bryant, Jr., imported into the United States

a shipment of large cigars assigned CBP Entry Number BVX03061330

 

00

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.ll Page 11 of 18

15 . On or about April 10, 2014, AKRUM ALRAHIB caused a payment of $100,000
to be wire transferred to a cigar manufacturer located in the Dominican Republic.

16. On or about April 10, 2014, Gitano Pierre Bryant, Jr., presented a false invoice to
a licensed customs broker, which invoice underreported the first sale price paid by AKRUM
ALRAHIB for a shipment of large cigars assigned CBP Entry Number BVX03 061546.

17. On or about April 14, 2014, Gitano Pierre Bryant, Jr., imported into the United
States a shipment of large cigars assigned CBP Entry Number BVX03 061546.

Ail in marion er rise 13, United states code, Secrion 371.

COUNT 2
Conspiracy to Commit Wire Fraud
(18 U.S.C. § 1349)
l. The General Allegations section of this lndictment is re-alleged and incorporated
by reference as if fully set forth herein.
2. From in or around April 2013, through in or around December 2014, in Miami-

Dade County, in the Southern District of Florida, and elsewhere, the defendant,
AKRUM ALRAHIB,

did willfully, that is, with the intent to further the object of the conspiracy, and knowingly combine,
conspire, confederate and agree with Gitano Pierre Bryant, Jr., and other persons known and
unknown to the firand Jury, to knowingly, and with the intent to defi'aud,» devise, and intend to .
devise, a scheme and artifice to defraud, and to obtain money and property by means of materially
false and fraudulent pretenses, representations, and promises, knowing that the pretenses,
representations, and promises were false and fraudulent when made, and, for the purpose of

executing such scheme and artifice, did knowingly transmit and cause to be transmitted, by means

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.lZ Page 12 of 18

of wire communication in interstate and foreign commerce, certain writings, signs, signals,
pictures and sounds, in violation of Title 18, United States Code, Section 1343.
PURPOSE OF THE CONSPIRACY

3. lt was a purpose of the conspiracy for the defendant and his co-conspirators to
unlawfully enrich themselves by avoiding their lawful obligation to pay F ederal Tobacco Excise
Tax properly due and owing on large cigars imported into South Florida by making materially
false and fraudulent representations, and by the concealment of material facts, concerning, among
other things, the price the defendant paid for large cigars.

MANNER AND MEANS

4. The Manner and Means section of Count l of this Indictment is re-alleged and

incorporated by reference as a description of the manner and means.

AlI in violation of Title 18, United States Code, Section 1349.

COUNTS 3-4
Wire Fraud
(18 U.S.C. § 1343)
l. The General Allegations section of this Indictment is realleged and incorporated by
reference as though fully set forth herein.
2. From in or around April 2013, through in or around December 2014, in Miami-

Dade County, in the Southern District of Florida, and elsewhere, the defendant, -

AKRUM ALRAHIB,
did knowingly, and With the intent to defraud, devise, and intend to devise a scheme and artifice
to defraud and to obtain money or property by means of materially false and fraudulent pretenses,
representations, and promises, knowing that the pretenses, representations, and promises were

false and fraudulent when made, and, for the purpose of executing such scheme and artifice, did

CD

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.13 Page 13 of 18

knowingly transmit and cause to be transmitted, by means of wire communication in interstate and
foreign commerce, certain writings, signs, signals, pictures, and soundsl
PURPOSE OF THE SCHEME AND ARTIFICE

3. lt was a purpose of the scheme and artifice for the defendant and his accomplices
to unlawfully enrich themselves by avoiding their lawful obligation to pay F ederal Tobacco Excise
Tax properly due and owing on large cigars imported into South Florida by making materially
false and fraudulent representations, and by the concealment of material facts, concerning, among
other things, the price the defendant paid for large cigars.

THE SCHEME AND ARTIFICE

4. The Manner and Means section of Count l of this Indictment is re-alleged and

incorporated by reference as a description of the scheme and artifice. n
USE OF THE WIRES

5. On or about the dates listed below for each count, the defendant, for the purpose of
executing and in furtherance of the aforesaid scheme and artifice to defraud and to obtain money
and property by means of materially false and fraudulent pretenses, representations and promises,
did knowingly transmit and cause to be transmitted in interstate and foreign commerce, by means
of wire communication, certain writings, signs, signals, pictures and sounds, as more particularly

described in each count below:

 

»-_
__

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.14 Page 14 of 18

 

 

COUNT APPROX. DESCRIPTION OF WIRE TRANSMISSION
DATE
3 3!31/2014 Wire transfer of $100,000 from TRENDSETTAH’$ J.P. Morgan

Chase account in California, ending in x-5338, to a TotalBank account
in Miami, Florida, ending in x-5306

4 4/10/2014 Wire transfer of $100,000 from TRENDSETTAH’$ J.P. Morgan
Chase account in California, ending in x-5338, to a TotalBank account
in Miami, Florida, ending in x-5 3 06

 

 

 

 

 

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.
COUNTS 5-30
Fraudulent Refusal to Pay or Evasion of Federal Tobacco Excise Tax
(26 U.S.C. § 5762(2)(3))

1. The General Allegations section of this Indictment is realleged and incorporated by
reference as though fully set forth herein.

2. On or about the dates set forth as to each count below, in Miami-Dade County, in
the Southern District of Florida, and elsewhere, the defendant,

AKRUM ALRAHIB,

did willfully, and with intent to defraud the United States, refuse to pay and attempt to evade and

defeat the Federal Tobacco Excise Tax properly due and owing on imported large cigars, and the

payment thereof, as set forth as to each count below:

 

 

 

 

 

 

 

CLAIMED FIRST
COUNT APPROX. CBP ENTRY SALE PRICE APPRO‘X.
DATE NUMBER (PER UNIT, IN TAX EVADED
DOLLARS)
5 4/1/2013 BVXO3048378 0.02500 $33,327.45
6 5/16/2013 BVX03050184 0.02500 $33,327.45
7 6/3/2013 BVX03050796 0.02500 $33,327.45
8 7/8/2013 BVX03051836 0.02500 ’$33,327.45
9 8/3/2013 BVX03052859 0.02500 $33,327.45
10 9/6/2013 BVX03054152 0.02500 $33,327.45

 

 

 

 

 

 

 

 

§§

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.15 Page 15 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAlMEn FIRsT
COUNT APPRox. CBP ENTRY SALE PRICE APPROX_
I)ATE NUMBER (PER UNIT, IN TAX EVADED
DoLLARs)
11 10/4/2013 - Bvx03055092 0.02500 $33,327.45
12 . 11/2/2013 Bvx03055910 0.02500 $33,327.45
13 12/10/2013 Bvx03057106 0.02161 $39,759.96
14 1/6/2014 Bvx03058039 0.02200 $35,549.28
15 2/8/2014 Bvx03 059060 0.02161 $39,789.50
16 3/4/2014 Bvx0305 9847 0.02161 $3 9,789.50
17 3/14/2014 Bvx03060464 0.02161 $35,838.12
18 3/14/2014 Bvx03060472 0.02161 $35,838. 12
19 3/21/2014 Bvx03060795 0.02161 s39,7s9.50
20 3/28/2014 Bvx03061041 0.02161 $39,789.50
21 4/4/2014 BVX03061330 0.02161 $39,759.96
22 4/14/2014 Bvx03 061546 0.02161 $3 9,789.50
23 5/2/2014 Bvx03 062429 0.02161 ss 9,973.29
24 6/2/2014 BvX03063 450 0.02161 $39,973.29
25 7/7/2014 Bvx03065158 0.02161 $39,973.29
26 8/1/2014 BVX03 066404 0.02161 $3 9,973.29
27 9/2/2014- Bvx03 0673 94 0.02161 s39,973.29
23 10/3/2014 BVX03068863 0.02161 $39,973.29
29 11/3/2014 Bvx03070133 0.02161 $39,973.29
30 12/1/2014 Bvx03071446 0.02161 s39,973.29

 

 

In violation of Title 26, United States Code, Section 5762(a)(3), and Title 18, United States

_Code, Section 2.

,__

UJ

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.16 Page 16 of 18

FoRFnITURE
(18 U.s.C. § 981(3)(1)(€) & 26 U.s.C. § 5763(d))

l. The allegations in this Indictment are re-alleged and by this reference fully
incorporated herein for the purpose of alleging forfeiture to the United States of certain property
in which the defendant, AKRUM ALRAHIB, has an interest.

2. Upon conviction of a violation of Title 18, United States Code, Sections 1343 or
1349, as alleged in this Indictment, the defendant shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(l)(C), any property, real or personal, which
constitutes or is derived from proceeds traceable to such violations

3. Upon conviction of a violation of Title 26, United States Code, Section 5762(a)(3),
as alleged in this Indictment, the defendant shall forfeit to the United States, pursuant to Title 26,
United States Code, Sections 5763(d) and 7302, any property, real or personal, intended for use
in violating the provisions of Chapter 52 of the Internal Revenue Code, or regulations thereunder,
or which has been so used.

4. The property to be forfeited includes, but is not limited to, a forfeiture money
judgment in the amount of at least $9,914,921.

5. If any of the property described above, as a result of any act or omission of the
defendant:

a) cannot be located upon the exercise of due diligence‘, n

b) has been transferred or sold to, or deposited with, a third party;

e) has been placed beyond the jurisdiction of the court;

d) has been substantially diminished in value; or
e) has been commingled with other property Which cannot be divided
without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

 

,,,,, 11 ,,l 4¢,,,,, ,,,, ,,,,,,,,,,, 11,,,,,,,,,,,,,,,,,,,1 , 1 1 mm , ,, ,,,,,, ,,,,,,, ,,, ,,,,,,

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.17 Page 17 of 18

States Code, Section 853(])).
All pursuant to Title 18, United States Code, Section 981(a)(l)(C), Title 26, United States
Code, Section 5763(d), and the procedures set forth in 'l`itle' 21, United States Code, Section 853,

all of which are made applicable by Title 28, United States Code, Section 2461(<:).

A TR§__E BILL
-:“ ' / ` '--‘
fumrnneulv _ c :

    

-._..,.

CHRISTOPHER 'B. BROWNE _
ASSISTANT UNITED STATES A'I"I`ORNEY

 

 

 

 

 

Case 3:19-mj-01502-BLI\/| Documentl Filed 04/12/19 Page|D.18 Page 18 of 18

 

 

 

 

 

 

 

 

 

DEFENDANT LOCATOR FO RM

Name of Defendant://J/Zé{/V/ /6£/57#/3 lDOB:

Date of Arrest: 9‘,/////? T'lme ofArrest:

Al’f€$fing Ag€flt/AQEDCV!

Immigrah`on Status: USC MEX LPR BCC OTHER
MCC Infomadon

Reserva|jon no.: _ or Window time:

care of Booking: cooling Nrm\ba~.

 

(mo, cot,r~ene Hau, seammmtyfae'ay)
Fadltty: Arrival Ute: Temporary stny: Yes or No
Hos@' lized Defendant Informau'on

Name of Mecliml
Certter:

 

Date of Hospitn| Admitlnnce:
Tlme:

 

Reason for Hospttalization:

 

 

Expected Date of Discharge (Approx. if known):

 

 

V~~W(Revisedm/zniz)~~~~~

 

